Citation Nr: 0122092	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1993 rating decision denied service connection 
for PTSD; in an October 1996 decision, the Board confirmed 
denial of service connection for PTSD.

3.  In November 1996, the veteran submitted his motion for 
reconsideration of the Board decision, which was denied by 
the Deputy Vice Chairman in December 1996.

4.  The evidence received since the October 1996 Board 
decision consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon the 
specific matter under consideration and is so insignificant 
as to not warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSION OF LAW

The October 1996 Board decision, which subsumes the October 
1993 rating decision that denied service connection for PTSD, 
is final; new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that he has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.

In November 1997, the veteran attempted to reopen his claim 
of entitlement to service connection for PTSD.  The RO issued 
him a letter in December 1997, advising him that he must 
submit new and material evidence to reopen his claim.  In 
April 1998 the veteran was provided notice of an April 1998 
rating decision denying his claim.  He submitted written 
contentions in July 1998 and signed authorizations to release 
medical records to the RO from VA medical centers.  In August 
1998, the RO again mailed the veteran a copy of the April 
1998 rating decision and advised him of his appellate rights.  
A Statement of the Case was issued in March 1999 and a 
Supplemental Statement of the Case in February 2001.  The 
Statement and Supplemental Statement of the Cases discussed 
the evidence of record, the applicable statutory and 
regulatory law and the reasons his claim was denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001)

Factual Background

The veteran was denied service connection for a nervous 
condition in a January 1974 rating decision.  He did not 
appeal to that decision.  In an October 1993 rating decision, 
the veteran was denied service connection for PTSD, on the 
basis that there was no evidence of a current diagnosis.  The 
veteran appealed this decision in a timely fashion.  In 
October 1996, the Board denied entitlement to service 
connection for PTSD because there was no current diagnosis. 
The Board's July 1983 decision, which subsumes the RO's 
October 1993 rating decision, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).

At the time of the October 1996 Board decision, the evidence 
of record included the  veteran's service medical records 
which show no complaints, findings, treatment or diagnoses 
for any psychiatric disability.  

Also of record was a November 1970 clinical summary from 
Binghamton State Hospital which indicates a diagnosis of 
paranoid schizophrenia.  A February 1971 VA discharge summary 
shows a diagnosis of antisocial personality.  A March 1972 
hospital record from Mateawan State Hospital indicates a 
diagnosis of paranoid schizophrenia.  A September 1973 VA 
discharge summary again shows a diagnosis of paranoid 
schizophrenia.

VA outpatient treatment records were also of record.  These 
records include a December 1984 progress note indicating the 
veteran was seen by a psychologist; however, no diagnosis was 
provided.  The rest of the records, dating from September 
1991 to January 1993, show that the veteran participated in 
VA DTC and RMS programs and that his condition remained 
relatively stable.  No diagnoses were provided.

A March 1993 VA psychiatric examination was also of record.  
The diagnoses included paranoid schizophrenia and multiple 
substance abuse in partial remission.

Finally, a transcript of the veteran's testimony at his 
August 1996 hearing at the Board's Central Office was also of 
record.  During his hearing, he testified that his brother, a 
radiologist, first encouraged him to file a claim for PTSD in 
1993.  His brother believed that the veteran had been 
misdiagnosed and told the veteran that he had noticed a big 
change in his behavior when he returned from Vietnam.  He 
further testified that he had not been told that he had PTSD 
by any VA physician.

The evidence added to the record since the October 1996 Board 
decision are VA treatment records, dating from December 1970 
to September 2000.  The records show that the veteran 
participated in kinesiotherapy and incentive therapy.  The 
only psychiatric diagnosis provided was schizophrenia.  

The only other evidence added to the record is a transcript 
of the veteran's testimony at a Travel Board hearing before 
the undersigned Member.  During his hearing, he testified 
that, although not receiving any psychiatric treatment, he 
was seen at the VA Medical Center (VAMC) in Canandagua, New 
York for schizophrenia.  He went to the VAMC three times a 
week.  He had been receiving Social Security disability 
benefits since 1973.

Analysis

The October 1996 Board decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).  This claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA treatment records submitted after 
the October 1996 Board decision are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The additional records are cumulative of the 
evidence noted in the VA treatment records considered at the 
time of the October 1996.  The additional evidence does not 
indicate any findings, treatment or diagnoses of or for PTSD.  
The veteran' s own statements regarding his psychiatric 
disability are not probative as he is not shown to have the 
medical expertise sufficient to render an opinion as to what 
is essentially a question of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the evidence received 
since the October 1996 Board decision denying service 
connection for PTSD is not new and material, the claim is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for PTSD is not 
reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

